560 F.3d 1027 (2009)
Robinette AMAKER, Plaintiff-Appellant,
v.
KING COUNTY, a municipal corporation; Stanley Medical Research Institute, a foreign corporation; E. Fuller Torrey, Defendants-Appellees.
No. 07-35241.
United States Court of Appeals, Ninth Circuit.
March 25, 2009.
Stephen L. Bulzomi, Esquire, John R. Christensen, Esquire, Jeremy Adam Johnston, Esquire, Messina Bulzomi Christensen, Tacoma, WA, for Plaintiff-Appellant.
June K. Campbell, Grant S. Degginger, Lane Powell, PC, Seattle, WA, for Defendants-Appellees.
Before: RICHARD R. CLIFTON and N. RANDY SMITH, Circuit Judges, and BRIAN E. SANDOVAL,[*] District Judge.

ORDER
Stipulated Motion to Withdraw Certification and for Dismissal of Appeal, filed March 9, 2009, is GRANTED.
The copy of this order served on the district court shall act as and for the mandate of this court.
NOTES
[*]  The Honorable Brian E. Sandoval, United States District Judge for the District of Nevada, sitting by designation.